        Case 4:18-cr-00466-BSM Document 432 Filed 01/10/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION


UNITED STATES OF AMERICA                                                     PLAINTIFF

V.                        CASE NO. 4:18-CR-466-BSM-20

DEAUNDREY PEOPLES                                                          DEFENDANT

                                         ORDER

       Defendant Deaundrey Peoples has filed an emergency motion for temporary

release from the federal detainer now in effect so that he may be with his daughter, who

is grave condition at Arkansas Children’s Hospital (ACH). (Docket entry #430) The

United States does not oppose the motion. The motion to temporarily lift the federal

detainer (#430) is GRANTED.

       The Pulaski County Detention Facility (PCDF) is directed to release Mr. Peoples

to the custody of the Pulaski County Sheriff’s Department no later than 8:30 a.m. on

January 11, 2020, so that a deputy sheriff can escort him to ACH to see his sick child.

Mr. Peoples must be returned to the PCDF no later than 6:00 p.m. on the same day.

       IT IS SO ORDERED this 10th day of January, 2020.


                                             ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
